DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/2022 has been entered.
Response to Amendment
Claims 1, 3-22 and 24-33 are pending in the application.  Claims 2 and 23 are cancelled.
Note: the amendment to claims 1 and 22 has been considered (support for amendment is in original specification at [0082] as filed). 
Allowable Subject Matter
Claims 1, 3-22 and 24-33 are allowed.
-Claims 7, 10 and 32 are still allowable for same reasons as described in the notice of allowability filed 12/8/21.
-the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-(as to claim 1) a controller being electronic or microcomputer formed of hardware to execute a software program having a non-transitory computer storage having a learning algorithm, at least one processor coupled to the storage to execute and a creation part using the algorithm to create a learning model outputting information concerning control of a component of the vehicle based on the input information, the controller operating between a learning and automatic mode and the output information including probabilities corresponding to nodes of at least one of a gear stage and a gear ratio for a transmission and in combination with the limitations as written in claim 1.
-(as to claim 22) a controller being electronic or microcomputer formed of hardware to execute a software program having a non-transitory computer storage having a learning algorithm, at least one processor coupled to the storage to execute operations including an acquisition part acquiring information concerning traveling of a human powered vehicle and a creation part using the algorithm to create a learning
model outputting information concerning control of a component of the vehicle based on the input information, the controller operating between a learning and automatic mode and the output information including probabilities corresponding to nodes of at least one of a gear stage and a gear ratio for a transmission and in combination with the limitations as written in claim 22.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        March 7, 2022